MEMORANDUM OPINION
                                        No. 04-10-00585-CR

                                    Damian ESCALANTE, Jr.,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR8181
                            Honorable Mary D. Román, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 14, 2011

AFFIRMED

           A grand jury indicted appellant, Damian Escalante, Jr., for sexual assault. At trial,

appellant appeared pro se with stand-by counsel. The jury convicted appellant of second degree

sexual assault (repeater) and assessed punishment at confinement for forty-five years. We

affirm.
                                                                                     04-10-00585-CR


                                CONDUCT OF TRIAL JUDGE

       In his first issue, appellant argues the trial judge committed judicial misconduct. He lists

several pleadings he filed, but he does not articulate his complaint with regard to those pleadings,

some of which are not in the record. “It is incumbent upon appellant to cite specific legal

authority and to provide legal arguments based upon that authority.” Bell v. State, 90 S.W.3d
301, 305 (Tex. Crim. App. 2002). Merely citing general legal doctrine is insufficient. Id.

Accordingly, appellant’s first issue is overruled.

                                CONDUCT OF PROSECUTOR

       In his second issue, appellant argues the prosecutor committed prosecutorial misconduct

by (1) defaming appellant in the media, (2) suborning perjured testimony at trial, and (3)

authorizing a wire tap. However, appellant fails to identify any evidence in the record in support

of his claims. “It is a long standing principle that [appellate courts] cannot review contentions

which depend upon factual assertions outside of the record.” Janecka v. State, 937 S.W.2d 456,

476 (Tex. Crim. App. 1996). Accordingly, appellant’s second issue is overruled.

                                         CONCLUSION

       The judgment of the trial court is affirmed.




                                                     Sandee Bryan Marion, Justice

Do not publish




                                                -2-